DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest related prior art to the Applicant’s claimed invention include Zhang et al. (U.S. 5,955,854).  Zhang discloses an obstruction detection apparatus having emitter receiver units for projecting a laser that is received at a laser signal receiver (see Zhang, Fig. 30) that is able to detect whether an object is located within a vehicle window opening (see Zhang, Col. 4, Lines 58-67).  Zhang, however, does not teach a processing unit embedded in the hollow interior of the frame, projecting the laser beam outside of the alarm screen, and comparing a distance measurement of the object with a threshold distance.  Zhang discloses projecting a laser from an emitter to a receiver (see Zhang, Fig. 30), but the emitted laser travels across the opening of the frame (see Zhang, Fig. 4), but not outside the frame of the alarm screen, as required by the Applicant’s claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
West et al. (U.S. 3,683,352) discloses a system for sensing smoke and intruders.  The system directs laser beams towards sensors past windows, where the laser beam generators are mounted on the walls adjacent to the windows.
Berk (U.S. 6,317,043 B1) discloses a system for perimeter monitoring.  The system utilizes a transmitter that transmits a visible laser light through a window to a receiver of a remote alarm.  The transmitted signal may trigger the remote alarm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/               Primary Examiner, Art Unit 2683